PER CURIAM.
Wadgy Charif appeals the district court’s orders dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to state a claim. See 28 U.S.C. § 1915A(b)(l) (2000). Charif also appeals the court’s order denying his motion for reconsideration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Charif v. Fed. Bureau of Prisons, No. CA-03-265-AM (E.D. Va. filed Apr. 7, 2003 & entered Apr. 8, 2003; filed May 12, 2003 & entered May 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.